PER CURIAM.
Defendant was found guilty by a district court jury of a charge of aggravated assault, Minn.St. 609.225, subd. 1, and was sentenced by the trial court to a maximum of 10 years in prison. On this appeal from judgment of conviction, defendant does not challenge the sufficiency of the evidence but contends that he should be granted a new trial because of the allegedly improper admission of certain rebuttal testimony, and because of an arguably improper statement by the prosecutor in his closing argument. Defendant, by his failure to object, waived these issues and accordingly we do not reach them.
Affirmed.